DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “annular” which can be interpreted as a ring and the drawings nor disclosure supports a hollow member. For purposes of examination, “annular” will be interpreted as circular. Claims 2-17 are rejected for depending on rejected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al (U.S. Patent No. 2,168,269) alone.
As to Claim 1, Orr discloses a pile segment comprising: 
A generally cylindrical concrete body (36 and Figure 4) having a first end, a second end, and a generally vertical, annular outer surface between said first and second ends, said outer surface comprising vertically extending, circumferentially spaced cogs (32’ and Figure 9) defining vertically extending, circumferentially spaced, alternating crests (Annotated figure A, “crest”) and troughs (Annotated figure A, “trough”), the vertical surface having an area.
However, Orr is silent about the vertical surface having an area of from about 250 to about 350 in2.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the vertical surface having an area of from about 250 to about 350 in2 since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  

    PNG
    media_image1.png
    512
    714
    media_image1.png
    Greyscale

Figure A. Pile (Orr)
As to Claim 2, Orr discloses the invention of Claim 1 (Refer to Claim 1 discussion). Orr also discloses wherein said crests (Annotated figure A, “crest”) have radially outwardly facing surfaces. However, Orr is silent about the cumulative area of said radially outwardly facing surfaces being from about 30% to about 70% of the vertical surface area of said body.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the cumulative area of said radially outwardly facing surfaces being from about 30% to about 70% of the vertical surface area of said body since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 3, Orr discloses the invention of Claim 1 (Refer to Claim 1 discussion). Orr also discloses wherein the body (36) has a weight. However, Orr is silent about the weight being of at least about 24 lbs.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the weight being of at least about 24 lbs since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 4, Orr discloses the invention of Claim 3 (Refer to Claim 3 discussion). Orr also discloses wherein the body (36) has a weight. However, Orr is silent about the weight being of about 26 lbs. to 30 lbs.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the weight being of about 26 lbs. to 30 lbs since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 5, Orr discloses the invention of Claim 1 (Refer to Claim 1 discussion). Orr also discloses wherein the surface of the crests (Annotated figure A, “crest”) lie in the surface of a first imaginary cylinder circumscribing said crest surface and said troughs (Annotated figure A, “trough”) have radially inner surfaces which lie in the surface of a second imaginary cylinder circumscribing said trough surface, said first and second imaginary cylinders being concentric, said first imaginary cylinder having a greater diameter than said second imaginary cylinder.  
As to Claim 6, Orr discloses the invention of Claim 1 (Refer to Claim 1 discussion). Orr also discloses wherein said cogs (32’) are equally circumferentially spaced (Figure 9).  
As to Claim 7, Orr discloses the invention of Claim 1 (Refer to Claim 1 discussion). Orr also discloses wherein said body (36) has a diameter as measured from a first crest surface to a second crest surface displaced from said first crest surface (A first crest surface is the surface of one crest and a second crest surface is the surface of an adjacent crest). However, Orr is silent about the diameter being of from about 5.0 to about 7.0 inches.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the diameter being of from about 5.0 to about 7.0 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 8, Orr as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). However, Orr is modified is silent about wherein said diameter is from about 5.5 to about 7.0 inches.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the diameter being of from about 5.5 to about 7.0 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 9, Orr discloses the invention of Claim 1 (Refer to Claim 1 discussion). Orr also discloses wherein each crest surface (Annotated figure A, “crest”) forms an arc having a circumferential length. However, Orr is silent about the circumferential length being of from about 0.25 to about 1.0 inches.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the circumferential length being of from about 0.25 to about 1.0 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 10, Orr as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). However, Orr is modified is silent about wherein said arc has a circumferential length of from about 0.25 to about 0.7 inches.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the circumferential length being of from about 0.25 to about 0.7 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 11, Orr discloses the invention of Claim 1 (Refer to Claim 1 discussion). Orr also discloses wherein the troughs (Annotated figure A, “trough”) have radiused surfaces having a radius. However, Orr is silent about the radius being of from about 0.1 to about 0.25 inches.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the radius being of from about 0.1 to about 0.25 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 12, Orr discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Orr is silent about the distance between adjacent crest surfaces is from about 0.25 to about 1.0 inches.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the distance between adjacent crest surfaces is from about 0.25 to about 1.0 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 13, Orr discloses the invention of Claim 12 (Refer to Claim 12 discussion). However, Orr is silent about the distance being from about 0.25 to about 0.75 inches.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the distance between adjacent crest surfaces is from about 0.25 to about 0.75 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 14, Orr discloses the invention of Claim 1 (Refer to Claim 1 discussion). Orr also discloses wherein said body (36) has a height. However, Orr is silent about the height being from about 8.0 to about 14.0 inches.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the height being from about 8.0 to about 14.0 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 15, Orr as modified teaches the invention of Claim 14 (Refer to Claim 2 discussion). However, Orr as modified is silent about wherein said height is from about 9.0 to about 13.0 inches.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the height being from about 9.0 to about 13.0 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 16, Orr as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). However, Orr as modified is silent about wherein the distance between the crest (Annotated figure A, “crest”) surface and the innermost surface of the radiused trough (Annotated figure A, “trough”) is from about 0.063 to about 0.25 inches.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the distance between the crest surface and the innermost surface of the radiused trough is from about 0.063 to about 0.25 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
As to Claim 17, Orr as modified teaches the invention of Claim 16. However, Orr as modified is silent about wherein the distance between the crest surface and the innermost surface of the radiused trough is from about 0.1 to about 0.035 inches. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the distance between the crest surface and the innermost surface of the radiused trough is from about 0.1 to about 0.035 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al (China Patent Publication No. 102900075) alone.
As to Claim 1, Gan discloses a pile segment comprising: 
A generally cylindrical concrete body (1 and Figure 1) having a first end, a second end, and a generally vertical, annular outer surface between said first and second ends, said outer surface comprising vertically extending, circumferentially spaced cogs (Figure 2) defining vertically extending, circumferentially spaced, alternating crests (Portion between pairs of troughs 2 in Figure 2) and troughs (2), the vertical surface having an area.
However, Gan is silent about the vertical surface having an area of from about 250 to about 350 in2.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the vertical surface having an area of from about 250 to about 350 in2 since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678